       Case 1:20-cv-08026-AT-BCM Document 44 Filed 09/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
YVETTE VOZZO,                                                                 9/9/21
               Plaintiff,                             20-CV-8026 (AT) (BCM)
       -against-
                                                      ORDER
THE WAY INTERNATIONAL, et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated on the record during the telephonic status conference held on

September 9, 2021, it is hereby ORDERED that:

       1.      Defendant The Way International (The Way) shall identify all applicable
               insurance policies and coverage limits no later than September 13, 2021.

       2.      The Way shall serve supplemental responses to plaintiff's discovery requests, in
               compliance with Fed. R. Civ. P. 34(b)(2), no later than September 13, 2021.

       3.      The Court will conduct a telephonic status conference on October 21, 2021, at
               11:00 a.m. At that time, the parties are directed to call (888) 557-8511 and enter
               the access code 7746387#. No later than October 18, 2021, the parties shall file a
               joint status letter, updating the Court on the progress of discovery and advising
               the Court as to whether a judicially-supervised settlement conference would be
               productive.

       4.      Unless defendant Michael Minnetta appears in this action by September 17,
               2021, plaintiff shall, on that date, either (1) seek a certificate of default as to
               Minnetta (see Dkt. No. 21), or (2) file a letter advising the Court as to what
               alternative arrangements have been made with respect to pursuing the case against
               Minnetta.

       Pursuant to The Way's request during the conference, the Clerk of Court is respectfully

directed to strike the entry at Dkt. No. 39.

Dated: New York, New York
       September 9, 2021
                                               SO ORDERED.


                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge
